UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 1/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (35.9%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $5,096,002 $5,301,852 Ser. 06-4, Class A2, 5.522s, 2046 2,493,420 2,514,912 Ser. 07-1, Class XW, IO, 0.284s, 2049 11,371,717 152,092 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.733s, 2035 25,653,147 161,461 Ser. 07-5, Class XW, IO, 0.427s, 2051 23,035,973 412,150 Ser. 04-4, Class XC, IO, 0.288s, 2042 29,624,132 465,188 Ser. 04-5, Class XC, IO, 0.273s, 2041 52,376,718 702,911 Ser. 06-5, Class XC, IO, 0.191s, 2047 95,280,896 1,399,629 Ser. 05-1, Class XW, IO, 0.084s, 2042 353,353,570 267,701 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.275s, 2032 379,000 417,506 Ser. 07-PW17, Class A3, 5.736s, 2050 15,217,000 15,941,177 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 2,934,000 3,055,761 Ser. 06-PW14, Class A2, 5.123s, 2038 1,755,000 1,784,160 Ser. 04-PR3I, Class X1, IO, 0.241s, 2041 8,873,879 161,735 Ser. 05-PWR9, Class X1, IO, 0.19s, 2042 61,986,377 561,597 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.682s, 2038 16,827,145 252,407 Ser. 06-PW14, Class X1, IO, 0.22s, 2038 16,075,460 265,245 Ser. 05-PW10, Class X1, IO, 0.056s, 2040 62,061,185 135,914 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 5,593,000 5,845,940 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.117s, 2049 91,849,708 1,120,566 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.389s, 2036 236,423 141,854 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 1,366,889 1,417,538 Ser. 07-CD4, Class A2B, 5.205s, 2049 2,040,000 2,100,467 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.372s, 2049 55,697,514 885,033 Ser. 07-CD4, Class XC, IO, 0.121s, 2049 68,936,863 603,198 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 961,499 1,000,917 Ser. 98-C2, Class F, 5.44s, 2030 2,996,000 3,123,009 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.172s, 2043 30,131,460 297,379 Ser. 06-C8, Class XS, IO, 0.136s, 2046 66,079,623 760,035 Ser. 05-C6, Class XC, IO, 0.06s, 2044 51,805,341 302,780 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 8,657,027 5,797,503 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,137,902 1,119,767 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.472s, 2035 50,444 39,851 FRB Ser. 05-HYB4, Class 2A1, 2.895s, 2035 484,396 356,031 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.665s, 2034 9,870,926 1,202,836 Ser. 05-R3, Class AS, IO, 5.517s, 2035 650,299 81,287 FRB Ser. 04-R2, Class 1AF1, 0.68s, 2034 9,725,399 8,509,724 FRB Ser. 05-R3, Class AF, 0.66s, 2035 639,245 549,751 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.211s, 2041 2,834,000 2,951,621 FRB Ser. 07-C4, Class A2, 5.804s, 2039 6,439,136 6,598,691 FRB Ser. 07-C3, Class A2, 5.72s, 2039 2,322,235 2,390,646 Ser. 07-C5, Class AAB, 5.62s, 2040 4,243,000 4,425,182 Ser. 07-C2, Class A2, 5.448s, 2049 2,122,000 2,160,370 Ser. 07-C1, Class AAB, 5.336s, 2040 5,218,000 5,540,994 Ser. 06-C5, Class AX, IO, 0.2s, 2039 30,312,203 489,876 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.154s, 2039 61,150,172 938,343 Ser. 07-C2, Class AX, IO, 0.107s, 2049 94,915,161 591,227 Ser. 07-C1, Class AX, IO, 0.069s, 2040 112,440,752 796,755 CS First Boston Mortgage Securities Corp. Ser. 04-C3, Class A3, 4.302s, 2036 7,267 7,263 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.733s, 2038 67,659,764 2,123,069 Ser. 02-CP3, Class AX, IO, 1.408s, 2035 28,362,173 428,391 FRB Ser. 04-TF2A, Class J, 1.211s, 2019 254,000 244,475 FRB Ser. 04-TF2A, Class H, 0.961s, 2019 495,000 470,250 Ser. 04-C4, Class AX, IO, 0.539s, 2039 7,003,200 155,978 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 684,684 684,407 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 2,078,790 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.742s, 2037 2,482,882 3,501,601 IFB Ser. 2976, Class LC, 23.462s, 2035 312,884 438,166 IFB Ser. 2979, Class AS, 23.315s, 2034 285,794 381,485 IFB Ser. 3072, Class SB, 22.692s, 2035 1,202,630 1,624,307 IFB Ser. 3249, Class PS, 21.413s, 2036 1,180,887 1,605,529 IFB Ser. 3065, Class DC, 19.076s, 2035 1,235,566 1,606,829 IFB Ser. 3105, Class SI, IO, 18.944s, 2036 314,729 153,644 IFB Ser. 2990, Class LB, 16.278s, 2034 1,323,759 1,632,234 IFB Ser. T-56, Class 2ASI, IO, 7.84s, 2043 1,164,970 240,275 IFB Ser. 3184, Class SP, IO, 7.089s, 2033 1,924,673 248,394 IFB Ser. 3149, Class SE, IO, 6.889s, 2036 1,561,259 289,754 IFB Ser. 3157, Class SA, IO, 6.889s, 2036 4,104,646 759,524 IFB Ser. 3208, Class PS, IO, 6.839s, 2036 13,467,168 2,061,497 IFB Ser. 3287, Class SE, IO, 6.439s, 2037 4,846,334 765,527 IFB Ser. 3694, Class AS, IO, 6.439s, 2027 14,790,696 1,841,904 IFB Ser. 3398, Class SI, IO, 6.38875s, 2036 5,034,129 625,491 IFB Ser. 3145, Class GI, IO, 6.339s, 2036 2,701,813 423,990 IFB Ser. 3114, Class IP, IO, 6.339s, 2036 2,583,202 367,615 IFB Ser. 3677, Class KS, IO, 6.289s, 2040 11,479,301 1,683,573 IFB Ser. 3485, Class SI, IO, 6.289s, 2036 1,762,252 271,968 IFB Ser. 3349, Class AS, IO, 6.239s, 2037 10,996,294 1,571,370 IFB Ser. 3753, Class SK, IO, 5.789s, 2038 12,576,896 1,825,788 IFB Ser. 3751, Class SB, IO, 5.779s, 2039 21,443,527 2,912,245 IFB Ser. 3725, Class CS, IO, 5.739s, 2040 48,575,911 6,587,865 Ser. 3672, Class PI, IO, 5 1/2s, 2039 7,599,676 1,442,190 Ser. 3707, Class IK, IO, 5s, 2040 2,487,280 433,085 Ser. 3645, Class ID, IO, 5s, 2040 532,041 87,148 Ser. 3632, Class CI, IO, 5s, 2038 646,024 110,780 Ser. 3626, Class DI, IO, 5s, 2037 463,540 58,420 Ser. 3623, Class CI, IO, 5s, 2036 414,905 52,693 Ser. 3707, Class PI, IO, 4 1/2s, 2025 19,559,804 2,474,315 Ser. 3768, Class MI, IO, 4s, 2035 65,393,904 8,978,146 Ser. 3736, Class QI, IO, 4s, 2034 14,969,504 2,017,959 Ser. 3740, Class KI, IO, 4s, 2033 21,001,163 2,672,608 Ser. 3692, Class KI, IO, 4s, 2024 (F) 72,590,703 4,273,393 Ser. 3707, Class HI, IO, 4s, 2023 6,133,184 686,303 Ser. T-56, Class A, IO, 0.524s, 2043 15,571,841 291,972 Ser. T-56, Class 3, IO, 0.019s, 2043 5,403,611 3,377 Ser. T-56, Class 1, IO, zero %, 2043 18,825,375 14,707 Ser. T-56, Class 2, IO, zero %, 2043 6,556,475 578 Ser. 3369, Class BO, PO, zero %, 2037 90,684 80,348 Ser. 3327, Class IF, IO, zero %, 2037 84,394 3,335 Ser. 3369, PO, zero %, 2037 29,476 27,160 Ser. 3391, PO, zero %, 2037 185,301 148,013 Ser. 3300, PO, zero %, 2037 1,617,764 1,420,736 Ser. 3206, Class EO, PO, zero %, 2036 64,998 55,017 Ser. 3175, Class MO, PO, zero %, 2036 182,379 149,381 Ser. 3210, PO, zero %, 2036 51,428 43,516 Ser. 3145, Class KO, PO, zero %, 2034 4,842 4,648 FRB Ser. 3326, Class YF, zero %, 2037 105,991 99,035 FRB Ser. 3263, Class TA, zero %, 2037 22,727 22,588 FRB Ser. 3147, Class SF, zero %, 2036 282,693 269,296 FRB Ser. 3117, Class AF, zero %, 2036 66,253 63,290 FRB Ser. 3047, Class BD, zero %, 2035 1,069 1,067 FRB Ser. 3326, Class WF, zero %, 2035 209,451 198,684 FRB Ser. 3033, Class YF, zero %, 2035 61,834 60,222 FRB Ser. 3036, Class AS, zero %, 2035 88,794 71,581 FRB Ser. 3003, Class XF, zero %, 2035 294,960 286,987 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.28s, 2037 1,209,156 2,298,738 IFB Ser. 06-62, Class PS, 38.34s, 2036 2,458,651 4,143,738 IFB Ser. 06-8, Class HP, 23.613s, 2036 1,237,103 1,753,074 IFB Ser. 05-45, Class DA, 23.467s, 2035 2,513,971 3,689,123 IFB Ser. 05-122, Class SE, 22.19s, 2035 2,392,344 3,253,154 IFB Ser. 05-75, Class GS, 19.47s, 2035 1,066,564 1,366,132 IFB Ser. 05-106, Class JC, 19.318s, 2035 1,151,432 1,502,239 IFB Ser. 05-83, Class QP, 16.718s, 2034 290,342 362,970 IFB Ser. 03-W6, Class 5S, IO, 7.34s, 2042 6,100,619 1,102,639 IFB Ser. 06-24, Class QS, IO, 6.94s, 2036 2,447,630 431,640 IFB Ser. 10-35, Class SG, IO, 6.14s, 2040 44,323,650 7,366,147 IFB Ser. 09-71, Class XS, IO, 5.94s, 2036 16,900,362 1,712,216 Ser. 06-W2, Class 1AS, IO, 5.803s, 2036 1,783,655 200,661 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 9,941,922 1,211,245 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 15,738,348 1,857,125 Ser. 10-98, Class DI, IO, 5s, 2040 3,960,419 665,152 IFB Ser. 05-W2, Class A2, IO, 4.95s, 2035 7,567,024 743,857 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 36,531,516 3,288,946 Ser. 03-W12, Class 2, IO, 2.228s, 2043 9,239,523 750,711 Ser. 03-W10, Class 1, IO, 1.606s, 2043 13,202,923 792,175 Ser. 03-W17, Class 12, IO, 1.136s, 2033 4,252,583 177,852 Ser. 01-50, Class B1, IO, 0.405s, 2041 1,384,461 18,171 Ser. 03-34, Class P1, PO, zero %, 2043 310,535 232,901 Ser. 07-64, Class LO, PO, zero %, 2037 335,675 307,355 Ser. 07-14, Class KO, PO, zero %, 2037 713,372 599,989 Ser. 06-125, Class OX, PO, zero %, 2037 250,936 220,360 Ser. 06-84, Class OT, PO, zero %, 2036 136,712 121,007 Ser. 06-46, Class OC, PO, zero %, 2036 102,450 87,336 Ser. 04-61, Class CO, PO, zero %, 2031 567,032 563,806 FRB Ser. 06-115, Class SN, zero %, 2036 613,597 611,776 FRB Ser. 06-104, Class EK, zero %, 2036 47,882 45,193 FRB Ser. 05-117, Class GF, zero %, 2036 18,645 18,296 FRB Ser. 06-1, Class HF, zero %, 2032 22,490 18,062 IFB Ser. 06-48, Class FG, zero %, 2036 196,400 194,227 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.337s, 2033 6,690,373 288 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,280,970 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 753,167 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.124s, 2043 54,071,859 436,127 Ser. 07-C1, Class XC, IO, 0.073s, 2049 136,003,588 682,901 Ser. 05-C3, Class XC, IO, 0.069s, 2045 341,960,678 1,682,029 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.323s, 2029 4,229,002 158,089 Ser. 05-C1, Class X1, IO, 0.385s, 2043 39,839,210 505,858 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 283,604 258,080 Ser. 06-C1, Class XC, IO, 0.068s, 2045 115,349,841 599,892 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 4,995,577 841,005 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 4,825,497 783,033 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 6,568,017 836,831 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 IFB Ser. 10-162, Class SC, IO, 6.289s, 2039 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 IFB Ser. 10-151, Class SB, IO, 5.839s, 2039 IFB Ser. 10-115, Class SN, IO, 5.839s, 2038 IFB Ser. 10-116, Class JS, IO, 5.789s, 2039 IFB Ser. 10-113, Class BS, IO, 5.739s, 2040 IFB Ser. 10-68, Class MS, IO, 5.589s, 2040 IFB Ser. 10-62, Class SE, IO, 5.489s, 2040 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 Ser. 10-70, Class PI, IO, 5s, 2039 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 Ser. 06-36, Class OD, PO, zero %, 2036 Ser. 99-31, Class MP, PO, zero %, 2029 FRB Ser. 07-73, Class KI, IO, zero %, 2037 (F) FRB Ser. 07-73, Class KM, zero %, 2037 FRB Ser. 07-35, Class UF, zero %, 2037 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 Ser. 05-GG5, Class A2, 5.117s, 2037 Ser. 05-GG5, Class XC, IO, 0.12s, 2037 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.382s, 2042 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 Ser. 03-C1, Class X1, IO, 0.843s, 2040 Ser. 04-C1, Class X1, IO, 0.647s, 2028 Ser. 06-GG6, Class XC, IO, 0.09s, 2038 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.949s, 2035 IFB Ser. 04-4, Class 1AS, IO, 5.419s, 2034 Ser. 05-RP3, Class 1AS, IO, 5.318s, 2035 FRB Ser. 04-4, Class 1AF, 0.66s, 2034 FRB Ser. 05-RP3, Class 1AF, 0.61s, 2035 FRB Ser. 05-RP1, Class 1AF, 0.61s, 2035 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.37s, 2037 (F) IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR27, Class 2A2, 0.46s, 2036 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 Ser. 07-C1, Class ASB, 5.857s, 2051 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 FRB Ser. 07-LD11, Class A2, 5.803s, 2049 Ser. 06-LDP9, Class A2S, 5.298s, 2047 Ser. 06-LDP8, Class A2, 5.289s, 2045 Ser. 06-LDP8, Class X, IO, 0.568s, 2045 Ser. 06-CB17, Class X, IO, 0.509s, 2043 Ser. 06-LDP9, Class X, IO, 0.450953s, 2047 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 Ser. 03-ML1A, Class X1, IO, 1.304s, 2039 Ser. 05-LDP2, Class X1, IO, 0.269s, 2042 Ser. 07-CB20, Class X1, IO, 0.153s, 2051 Ser. 05-CB12, Class X1, IO, 0.148s, 2037 Ser. 05-LDP5, Class X1, IO, 0.079s, 2044 Ser. 06-LDP6, Class X1, IO, 0.063s, 2043 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 Ser. 99-C1, Class G, 6.41s, 2031 FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 Ser. 98-C4, Class G, 5.6s, 2035 Ser. 98-C4, Class H, 5.6s, 2035 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 Ser. 07-C7, Class A2, 5.588s, 2045 Ser. 07-C2, Class XW, IO, 0.559s, 2040 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 Ser. 06-C7, Class XW, IO, 0.715s, 2038 Ser. 06-C7, Class XCL, IO, 0.324s, 2038 Ser. 05-C3, Class XCL, IO, 0.297s, 2040 Ser. 05-C2, Class XCL, IO, 0.221s, 2040 Ser. 05-C5, Class XCL, IO, 0.187s, 2040 Ser. 07-C2, Class XCL, IO, 0.138s, 2040 Ser. 05-C7, Class XCL, IO, 0.108s, 2040 Ser. 06-C1, Class XCL, IO, 0.088s, 2041 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.88s, 2027 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.761s, 2022 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.064s, 2030 FRB Ser. 05-A9, Class 3A1, 2.929s, 2035 Ser. 96-C2, Class JS, IO, 2.286s, 2028 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 Ser. 05-MCP1, Class XC, IO, 0.187s, 2043 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.348s, 2039 9,188,704 203,935 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965s, 2049 3,281,000 3,535,806 Ser. 07-7, Class ASB, 5.744s, 2050 2,703,000 2,827,099 Ser. 07-5, Class A3, 5.364s, 2048 1,919,000 1,974,356 Ser. 07-6, Class A2, 5.331s, 2051 3,115,000 3,190,012 Ser. 2006-3, Class A2, 5.291s, 2046 3,642,086 3,683,370 FRB Ser. 06-4, Class A2FL, 0.381s, 2049 3,824,823 3,724,422 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.243s, 2049 77,985,944 965,700 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.136s, 2037 3,181,673 268,851 Ser. 05-C3, Class X, IO, 5.726s, 2044 2,105,207 171,785 Ser. 06-C4, Class X, IO, 4.147s, 2045 6,856,034 534,771 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.737s, 2041 2,533,000 2,678,116 Ser. 07-IQ14, Class A2, 5.61s, 2049 5,518,000 5,714,534 FRB 5.597s, 2049 2,807,077 2,855,560 Ser. 06-T21, Class A2, 5.09s, 2052 1,355,711 1,354,407 FRB Ser. 07-HQ12, Class A2FL, 0.511s, 2049 1,148,394 1,064,102 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.091s, 2042 14,835,484 83,375 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 430,286 453,818 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 9,450 Residential Asset Securitization Trust FRB Ser. 05-A2, Class A1, 0.76s, 2035 635,213 491,982 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.948s, 2036 17,440,630 336,604 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 6,601,091 4,719,780 FRB Ser. 05-18, Class 6A1, 2.821s, 2035 1,160,471 928,377 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.61s, 2034 331,809 265,447 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 37,558,558 5,068,451 Ser. 07-4, Class 1A4, IO, 1s, 2045 50,767,642 1,593,056 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.61s, 2035 3,815,634 3,233,750 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 3,988,430 3,968,488 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.741s, 2049 10,657,000 11,151,676 Ser. 06-C27, Class A2, 5.624s, 2045 2,851,707 2,887,253 Ser. 2006-C28, Class A2, 5 1/2s, 2048 8,599,981 8,724,120 Ser. 07-C30, Class APB, 5.294s, 2043 2,272,000 2,327,931 Ser. 06-C29, Class A2, 5.275s, 2048 2,476,000 2,519,502 Ser. 07-C34, IO, 0.391s, 2046 18,491,741 287,916 Ser. 06-C29, IO, 0.376s, 2048 74,184,952 1,229,935 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.561s, 2018 574,000 344,400 Ser. 03-C3, Class IOI, IO, 1.107s, 2035 16,309,003 280,541 Ser. 07-C31, IO, 0.259s, 2047 138,012,902 1,616,131 Ser. 05-C18, Class XC, IO, 0.145s, 2042 27,026,407 240,535 Ser. 06-C27, Class XC, IO, 0.092s, 2045 34,287,870 276,703 Ser. 06-C23, Class XC, IO, 0.046s, 2045 161,058,372 642,623 Ser. 06-C26, Class XC, IO, 0.042s, 2045 13,070,856 38,559 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 43,860 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.066s, 2031 1,083,000 1,076,256 Total mortgage-backed securities (cost $441,035,903) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (28.7%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (28.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, February 1, 2041 $63,500,000 $62,835,231 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 11,162 12,055 4 1/2s, TBA, February 1, 2041 34,000,000 34,759,689 4s, TBA, February 1, 2041 291,000,000 288,408,296 Total U.S. government agency mortgage obligations (cost $384,333,847) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $682,503 $746,720 Total U.S. treasury obligations (cost $746,720) CORPORATE BONDS AND NOTES (22.3%)(a) Principal amount Value Basic materials (2.2%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $1,010,000 $1,055,428 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 935,000 1,197,899 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 1,575,000 1,617,333 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 1,210,000 1,327,975 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 2,505,000 3,126,911 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 517,000 573,552 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 3,082,000 3,436,430 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 1,140,000 1,171,350 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,092,987 International Paper Co. bonds 7.95s, 2018 1,400,000 1,681,802 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,913,000 2,467,137 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,495,000 1,627,681 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 861,708 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,305,000 2,145,254 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,080,311 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 810,146 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 716,291 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 164,000 213,200 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 300,125 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 76,000 93,192 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 678,624 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 850,000 927,563 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,008,000 1,185,559 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 480,116 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 620,000 563,978 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 716,493 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 305,000 339,531 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 104,751 Communication services (2.4%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,759,413 American Tower Corp. sr. unsec. notes 7s, 2017 1,210,000 1,367,075 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,277,880 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,645,000 2,723,300 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 1,140,000 1,041,595 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,570,000 1,876,236 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 989,828 Comcast Cable Holdings LLC debs. 9.8s, 2012 75,000 81,123 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 455,000 501,989 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 599,494 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 436,525 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,872,278 France Telecom notes 8 1/2s, 2031 (France) 340,000 455,695 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 902,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 215,000 238,650 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 729,330 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,131,704 SBA Tower Trust 144A company guarantynotes 5.101s, 2017 2,425,000 2,546,834 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 2,989,131 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 375,654 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,320,204 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 410,163 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 398,037 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 375,275 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 504,906 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,113,096 Verizon New England, Inc. sr. notes 6 1/2s, 2011 1,580,000 1,635,804 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 765,694 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 902,159 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 231,823 Consumer cyclicals (2.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 950,000 997,839 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 665,963 CBS Corp. company guaranty sr. unsec. notes 5 5/8s, CBS Corp. company guaranty sr. unsec. notes 7 7/8s, Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 DR Horton, Inc. sr. notes 7 7/8s, 2011 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 NBC Universal, Inc. 144A notes 6.4s, 2040 NBC Universal, Inc. 144A notes 5.15s, 2020 News America Holdings, Inc. company guaranty 7 3/4s, News America Holdings, Inc. debs. 7 3/4s, 2045 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 QVC Inc. 144A sr. notes 7 1/8s, 2017 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 Time Warner, Inc. debs. 9.15s, 2023 Consumer staples (2.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) Campbell Soup Co. debs. 8 7/8s, 2021 CVS Caremark Corp. notes 6.6s, 2019 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 General Mills, Inc. sr. unsec. notes 5.65s, 2019 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, Kraft Foods, Inc. notes 6 1/8s, 2018 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 Kroger Co. company guaranty 6 3/4s, 2012 Kroger Co. company guaranty 6.4s, 2017 Kroger Co. sr. notes 6.15s, 2020 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 McDonald's Corp. sr. unsec. bond 6.3s, 2037 McDonald's Corp. sr. unsec. notes 5.7s, 2039 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 Forest Oil Corp. sr. notes 8s, 2011 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 740,000 785,325 Peabody Energy Corp. sr. notes 5 7/8s, 2016 665,000 674,144 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,093,672 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,320,000 1,272,201 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 205,000 215,897 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 240,000 268,394 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 470,000 480,042 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 1,125,000 1,466,359 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 426,358 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 655,000 693,462 Financials (7.1%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 620,000 659,235 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,062,533 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.561s, 2017 1,035,000 953,313 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,798,539 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 1,225,000 1,219,255 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,549,800 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,275,000 1,405,204 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,674,409 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 923,687 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 100,000 106,255 Barclays Bank PLC unsec. sub. notes 5.14s, 2020 1,000,000 911,930 Barclays Bank PLC 144A sub. notes 10.179s, 2021 2,181,000 2,737,722 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 2,815,000 2,891,726 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,162,520 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 1,988,993 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 560,625 553,078 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,299,271 Citigroup, Inc. sr. notes 6 1/2s, 2013 1,380,000 1,520,404 Citigroup, Inc. sr. unsec. sub. FRN 0.572s, 2016 1,961,000 1,787,505 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,211,359 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 504,000 496,040 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 1,380,000 1,452,996 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,687 Countrywide Financial Corp. FRN Ser. MTN, 0.726s, 2012 1,090,000 1,084,349 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 417,037 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 64,000 68,895 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 220,000 220,200 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 670,000 675,497 Erac USA Finance Co. 144A company guaranty sr.unsec. unsub.notes 2 3/4s, 2013 40,000 40,757 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,847,587 Fund American Cos., Inc. notes 5 7/8s, 2013 1,050,000 1,090,674 GATX Financial Corp. notes 5.8s, 2016 455,000 494,521 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,607,095 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.48563s, 2016 895,000 843,783 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 413,315 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 648,135 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,092,525 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,509,029 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 6.1s, 2041 1,207,000 1,141,517 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 880,494 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 3,996,664 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 690,938 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 446,835 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,438,378 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,512,798 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 520,000 516,989 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,630,000 2,455,237 Loews Corp. notes 5 1/4s, 2016 385,000 418,073 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,350,000 1,403,892 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 820,000 872,181 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 830,000 1,106,470 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,667,527 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 779,370 MetLife, Inc. sr. unsec. unsub. notes 5 7/8s, 2041 2,000,000 2,055,704 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,039,822 Nationwide Financial Services notes 5 5/8s, 2015 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 Pacific LifeCorp 144A sr. notes 6s, 2020 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 Prudential Financial, Inc. sr. notes 6.2s, 2015 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.179s, 2017 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.44594s, 2012 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 Wells Fargo Bank NA unsec. sub. notes FRN 0.494s, 2016 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) Willis Group North America, Inc. company guaranty 6.2s, 2017 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) WellPoint, Inc. notes 7s, 2019 Technology (0.5%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) Transportation (0.5%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 Utilities and power (3.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 Ameren Illinois Co. sr. notes 9 3/4s, 2018 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 Beaver Valley Funding Corp. sr. bonds 9s, 2017 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 Bruce Mansfield Unit pass-through certificates 6.85s, CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 CMS Energy Corp. sr. notes 8 1/2s, 2011 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.253s, Commonwealth Edison Co. 1st mtge. 6.15s, 2017 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 Electricite de France 144A notes 6.95s, 2039 (France) Electricite de France 144A sr. notes 4.6s, 2020 (France) Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, ITC Holdings Corp. 144A notes 5 7/8s, 2016 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 Kansas Gas & Electric bonds 5.647s, 2021 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 National Fuel Gas Co. notes 5 1/4s, 2013 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 Power Receivable Finance, LLC 144A sr. notes 6.29s, PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 Spectra Energy Capital, LLC sr. notes 8s, 2019 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 Total corporate bonds and notes (cost $282,246,312) $299,450,351 ASSET-BACKED SECURITIES (6.1%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.39s, 2037 $6,829,000 $5,021,432 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.41s, 2036 FRB Ser. 06-HE3, Class A2C, 0.41s, 2036 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.42s, 2036 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.845s, 2044 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 (F) Ser. 00-5, Class A6, 7.96s, 2032 Ser. 02-1, Class M1F, 7.954s, 2033 Ser. 01-4, Class A4, 7.36s, 2033 (F) Ser. 00-6, Class A5, 7.27s, 2031 Ser. 01-1, Class A5, 6.99s, 2031 (F) Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.65s, 2034 FRB Ser. 06-BC1, Class 2A3, 0.55s, 2036 FRB Ser. 07-BC2, Class 2A3, 0 1/2s, 2037 FRB Ser. 07-3, Class 2A2, 0.43s, 2047 FRB Ser. 07-1, Class 2A2, 0.36s, 2037 (F) First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 13 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.43s, 2036 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.26s, GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.01s, 2032 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 (F) Ser. 99-5, Class A5, 7.86s, 2029 FRN Ser. 96-9, Class M1, 7.63s, 2027 Ser. 97-6, Class A9, 7.55s, 2029 Ser. 95-8, Class B1, 7.3s, 2026 Ser. 96-10, Class M1, 7.24s, 2028 (F) Ser. 1997-5, Class M1, 6.95s, 2029 Ser. 99-2, Class A7, 6.44s, 2030 Ser. 99-1, Class A6, 6.37s, 2025 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 (F) GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.51s, 2035 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.47s, 2037 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.52s, 2036 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.51s, 2032 FRB Ser. 02-A, Class M2, 2.51s, 2032 Ser. 02-A IO, 0.3s, 2032 (F) Mid-State Trust Ser. 11, Class B, 8.221s, 2038 Ser. 10, Class B, 7.54s, 2036 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.42s, 2036 FRB Ser. 06-2, Class A2C, 0.41s, 2036 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.45s, 2036 FRB Ser. 07-RZ1, Class A2, 0.42s, 2037 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.99s, 2035 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.47s, 2036 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.43s, 2036 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.37s, 2037 Total asset-backed securities (cost $89,368,664) $81,742,096 PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 $32,698,500 $775,608 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Feb-11/3.59 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 25,782,100 624,958 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 25,782,100 205,226 Total purchased options outstanding (cost $9,076,879) MUNICIPAL BONDS AND NOTES (0.4%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $791,337 IL State G.O. Bonds 4.421s, 1/1/15 410,000 412,636 4.071s, 1/1/14 1,220,000 1,221,659 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 658,044 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 759,190 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 1,060,000 1,035,556 Total municipal bonds and notes (cost $4,985,143) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 $334,037 $310,811 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 150,852 150,852 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 392,330 383,993 SunGard Data Systems, Inc. bank term loan FRN 2.011s, 2014 9,062 9,012 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.91s, 2016 187,760 188,431 Total senior loans (cost $982,015) SHORT-TERM INVESTMENTS (42.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.17% (e) 321,705,587 $321,705,587 U.S. Treasury Bills for an effective yield of 0.26%, October 20, 2011 (SEG) (SEGSF) $13,319,000 13,299,594 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.24%, August 25, 2011 (SEG) (SEGSF) 57,425,000 57,345,524 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 48,231,000 48,170,663 U.S. Treasury Bills for an effective yield of 0.20%, June 2, 2011 (SEGSF) 36,768,000 36,734,688 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.29%, March 10, 2011 (SEG) (SEFSF) 29,118,000 29,109,736 U.S. Treasury Bills for an effective yield of 0.15%, February 17, 2011 65,000,000 64,995,609 Total short-term investments (cost $571,384,574) TOTAL INVESTMENTS Total investments (cost $1,784,160,057)(b) FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 2,315 $279,246,875 Mar-11 $(11,741,664) U.S. Treasury Bond 30 yr (Long) 1,459 179,684,969 Mar-11 (9,239,366) U.S. Treasury Note 2 yr (Long) 14 3,068,625 Mar-11 1,364 U.S. Treasury Note 5 yr (Long) 89 10,538,852 Mar-11 (162,872) U.S. Treasury Note 10 yr (Short) 27 3,261,516 Mar-11 80,839 Total WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $119,752,251) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $153,193,000 Aug-11/4.7 $1,000,350 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 13,577,496 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 1,183,553 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 139,205 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 238,306 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 1,654,544 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 1,262,337 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 5,801,271 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 32,698,500 Mar-11/4.7375 654 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 719,025 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 985,191 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 157,528 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 1,755,312 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 340,260 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 3,420,608 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 2,236,486 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 214,634 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 32,698,500 Mar-11/4.665 654 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 14,182,934 Apr-11/3.89 136,386 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 3,667,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 359,460 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 400,733 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 3,441,573 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 384,020 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 6,686,610 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 1,894,189 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 10,293,349 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 2,195,971 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 211,480 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 1,950,303 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 2,426,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 4,360,569 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 14,620,730 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 2,475,052 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 5,056,369 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 5,292,029 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 2,339,094 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $54,482,000 $3,772 12/6/12 3 month USD-LIBOR-BBA 0.79% $92,667 296,609,800 (271,662) 7/23/20 3 month USD-LIBOR-BBA 2.96% (10,745,489) 323,671,500 983,000 9/9/15 1.68% 3 month USD-LIBOR-BBA 3,891,712 Barclays Bank PLC 20,273,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,255,108) 58,270,000 649,333 10/28/30 3 month USD-LIBOR-BBA 3.38% (5,198,446) 66,344,400 (6,356) 1/28/16 3 month USD-LIBOR-BBA 2.17% (41,717) 15,972,400 (2,639) 1/28/21 3 month USD-LIBOR-BBA 3.41% (83,453) 2,128,700 1,100 1/28/41 4.21% 3 month USD-LIBOR-BBA 34,974 77,344,936 11/8/25 3.2175% 3 month USD-LIBOR-BBA 6,172,612 3,365,693 11/8/25 3.215% 3 month USD-LIBOR-BBA 269,599 57,110,900 11/10/15 3 month USD-LIBOR-BBA 1.40% (1,678,977) Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD-LIBOR-BBA 3.04% (22,291) 31,591,300 8/9/20 3 month USD-LIBOR-BBA 2.89875% (904,992) 209,983,300 30,621 10/14/14 1.05% 3 month USD-LIBOR-BBA 3,602,590 353,660,000 96,913 12/10/12 3 month USD-LIBOR-BBA 0.81% 861,741 27,500,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA 19,108 11,366,200 1/14/41 3 month USD-LIBOR-BBA 4.240625% (103,194) 18,045,200 55,544 1/28/16 3 month USD-LIBOR-BBA 2.17% 45,927 52,694,500 308,774 1/28/21 3 month USD-LIBOR-BBA 3.41% 42,158 Credit Suisse International 48,300,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (494,175) 122,826,400 12/21/15 3 month USD-LIBOR-BBA 2.1475% 283,942 112,202,300 (978,827) 2/1/41 4.29% 3 month USD-LIBOR-BBA (698,321) 49,194,600 (199,512) 2/1/21 3.47% 3 month USD-LIBOR-BBA (185,246) 45,000,000 8/4/20 2.92% 3 month USD-LIBOR-BBA 1,175,861 37,800,000 8/16/20 2.732% 3 month USD-LIBOR-BBA 1,672,899 277,522,500 (76,292) 11/3/12 0.50% 3 month USD-LIBOR-BBA 707,051 18,867,800 11/8/15 3 month USD-LIBOR-BBA 1.31125% (632,849) 28,155,700 11/8/20 2.63375% 3 month USD-LIBOR-BBA 1,785,977 33,928,200 11/17/40 3.95% 3 month USD-LIBOR-BBA 1,808,743 Deutsche Bank AG 99,071,700 11/5/20 3 month USD-LIBOR-BBA 2.6675% (5,949,910) 42,434,125 11/8/25 3.224% 3 month USD-LIBOR-BBA 3,345,514 240,875,500 2,004,000 12/30/20 3 month USD-LIBOR-BBA 3.43% 2,113,848 271,704,300 47,904 12/31/14 1.91% 3 month USD-LIBOR-BBA (2,491,325) 5,537,700 1,259 12/31/20 3 month USD-LIBOR-BBA 3.55% 62,383 64,000,000 12/31/20 3 month USD-LIBOR-BBA 3.422% (11,676) 27,800,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (701,927) 58,592,100 1/14/13 0.85625% 3 month USD-LIBOR-BBA (108,558) 75,104,300 (44,365) 1/27/16 2.23% 3 month USD-LIBOR-BBA (228,032) 30,974,800 12/3/15 1.905% 3 month USD-LIBOR-BBA 231,895 226,000,000 3/30/21 3 month USD-LIBOR-BBA 3.125% (5,049,767) 45,660,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 304,413 Goldman Sachs International 21,086,900 7/23/40 3.7125% 3 month USD-LIBOR-BBA 2,113,867 57,187,900 8/12/15 3 month USD-LIBOR-BBA 1.665% (392,104) 17,091,300 8/12/40 3.68% 3 month USD-LIBOR-BBA 1,539,535 40,054,700 (30,706) 1/27/41 4.29% 3 month USD-LIBOR-BBA 47,626 JPMorgan Chase Bank, N.A. 39,741,600 12/10/15 3 month USD-LIBOR-BBA 2.06625% (17,792) 60,587,900 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (397,457) 20,273,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (1,130,023) 76,318,900 3,487,774 10/14/20 4.02% 3 month USD-LIBOR-BBA (1,274,279) 7,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA 309,796 39,700,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (2,129,216) 185,574,637 11/8/15 3 month USD-LIBOR-BBA 1.31% (6,236,074) 28,916,800 6,824 1/27/13 0.84% 3 month USD-LIBOR-BBA (22,991) 317,833,300 54,742 1/31/15 1.79% 3 month USD-LIBOR-BBA (568,614) 44,354,400 (31,349) 1/31/21 3.51% 3 month USD-LIBOR-BBA (196,305) 134,607,100 (65,580) 1/31/16 3 month USD-LIBOR-BBA 2.24% 310,481 68,990,200 (142,718) 1/31/26 4.00% 3 month USD-LIBOR-BBA (369,189) 23,155,700 (42,822) 1/31/41 4.33% 3 month USD-LIBOR-BBA (159,337) 74,445,300 10/5/12 0.62125% 3 month USD-LIBOR-BBA (89,684) 167,168,800 11/12/15 3 month USD-LIBOR-BBA 1.5575% (3,678,519) 104,777,400 12/3/12 0.8025% 3 month USD-LIBOR-BBA (234,406) 75,643,900 12/6/12 0.805% 3 month USD-LIBOR-BBA (165,616) UBS, AG 33,562,100 12/9/40 4.1075% 3 month USD-LIBOR-BBA 949,813 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments Total return Swap counterparty/ premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $42,254,202 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(64,498) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 27,550,156 1/12/38 (6.50%) 1 month Synthetic TRS (42,054) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,159,668 1/12/39 5.50% (1 month Synthetic TRS (27,536) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,124,446 1/12/38 (6.50%) 1 month Synthetic TRS (6,296) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,481,020 1/12/39 5.50% (1 month Synthetic TRS (35,370) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 11,259,972 1/12/38 (6.50%) 1 month Synthetic TRS (17,188) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 15,853,700 1/12/38 6.50% (1 month Synthetic TRS 24,200 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 13,046,929 1/12/39 5.50% (1 month Synthetic TRS (44,029) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 14,001,694 1/12/38 (6.50%) 1 month Synthetic TRS (21,373) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,940,919 1/12/39 5.50% (1 month Synthetic TRS (57,170) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 18,201,853 1/12/38 (6.50%) 1 month Synthetic TRS (27,784) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 19,533,288 1/12/38 (6.50%) 1 month Synthetic TRS (29,816) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 18,035,118 1/12/39 5.50% (1 month Synthetic TRS (60,862) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 18,035,118 1/12/39 5.50% (1 month Synthetic TRS (60,862) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 19,533,288 1/12/38 (6.50%) 1 month Synthetic TRS (29,816) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 21,444,846 1/12/39 5.50% (1 month Synthetic TRS (72,369) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 49,027,881 1/12/39 5.50% (1 month Synthetic TRS (165,453) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 52,880,556 1/12/38 (6.50%) 1 month Synthetic TRS (80,719) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,603,773 1/12/39 5.50% (1 month Synthetic TRS (86,412) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 $ $3,610,000 12/20/13 530 bp $485,115 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 3,150,000 9/20/13 109 bp 30,687 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,345,307,406. (b) The aggregate identified cost on a tax basis is $1,812,943,847, resulting in gross unrealized appreciation and depreciation of $48,303,966 and $25,776,378, respectively, or net unrealized appreciation of $22,527,588. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $134,765 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $113,522,926 and $172,714,800, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $901,161,532 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” The fund had an average number of contracts of approximately 4,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $589,600,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $6,439,675 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $133,152,485 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $143,674,722. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $80,768,365 $973,731 Corporate bonds and notes 299,450,351 Mortgage-backed securities 479,086,174 4,295,070 Municipal bonds and notes 4,878,422 Purchased options outstanding 6,852,831 Senior loans 1,043,099 U.S. Government agency mortgage obligations 386,015,271 U.S. Treasury Obligations 746,720 Short-term investments 321,705,587 249,655,814 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(21,061,699) $ $ Written options (102,879,255) Interest rate swap contracts (25,688,338) Total return swap contracts (905,407) Credit default contracts 515,802 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $515,802 $ Interest rate contracts 38,014,566 181,696,434 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
